COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                              §

 PHILLIP FRIAS,                               §               No. 08-13-00325-CR

                      Appellant,              §                 Appeal from the

 v.                                           §                171st District Court

 THE STATE OF TEXAS,                          §            Of El Paso County, Texas

                      State.                  §               (TC# 20130D03266)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until November 15, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 15, 2017.

       IT IS SO ORDERED this 27th day of September, 2017.



                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.